Citation Nr: 1749893	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  He was the recipient of a Purple Heart and Combat Infantryman Badge.  He died in December 2014 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this matter for additional evidentiary development in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, this appeal must once again be remanded because the AOJ has not substantially complied with the directives of the Board's April 2017 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran died in December 2014 and the cause of death, as listed on the death certificate, was coronary artery disease and diabetes.  In April 2017, the Board remanded the matter of whether service connection is warranted for the cause of the Veteran's death in order to obtain an opinion, in part, as to whether it is at least as likely as not that the Veteran's causes of death were related to his active service.  In the body of the Board's Remand, it was recognized that the Veteran's service treatment records (STRs) do not include a diagnosis of a chronic cardiovascular disorder.  The Board noted, however, that the STRs include a February 1952 report of blood pressure of 122 over 80.  As noted in the prior remand, VA regulations define the term hypertension to mean diastolic blood pressure is predominantly 90 mm or greater, and the term isolated systolic hypertension to mean systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  Further, M21-1, Part III, Subpart iv, 4.e.1.d defines pre-hypertension as systolic blood pressure 120-139 mm and diastolic blood pressure 80-89 mm.  The February 1952 blood pressure reading, therefore, falls within the ranges of pre-hypertension.  The Board remanded this matter for an opinion as to whether the Veteran's coronary artery disease was related to his active service.

In June 2017, a VA physician provided an opinion that it is less likely than not that the Veteran's coronary artery disease was related to his active service.  The rationale for this opinion was the absence of evidence of a diagnosis of or treatment for coronary artery disease or hypertension, which was noted as a risk factor for coronary artery disease, while in service or within one year of separation.  The examiner made no mention of the February 1952 blood pressure reading indicative of the potential presence of pre-hypertension.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court of Appeals for Veterans Claims held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, because the June 2017 opinion does not include consideration of the Veteran's in-service history, including the potential existence of pre-hypertension, it is not adequate and the Board cannot yet decide this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All pertinent evidence of record should be made available to and reviewed by the VA physician who completed the June 2017 opinion, or another physician with sufficient expertise to determine the potential causes of the Veteran's fatal coronary artery disease.    

Based upon a review of the pertinent evidence of record, to include consideration of the Veteran's February 1952 blood pressure reading discussed above, the physician should offer an opinion as to the following questions:

* Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service?

* If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension caused or aggravated the coronary artery disease that ultimately caused his death?

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide the required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


